Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

                                                                               11/10/16
No. 16-BG-813

IN RE: HERBERT J. TAN,
                      Respondent.
Bar Registration No. 496860                       DDN: 131-16

BEFORE:       McLeese, Associate Judge, and Belson and Farrell, Senior Judges.

                                      ORDER
                             (FILED - November 10, 2016)

       On consideration of the certified order disbarring respondent from the
practice of law in the state of New Jersey, this court’s August 26, 2016, order
directing respondent to show cause why reciprocal discipline should not be
imposed, and the statement of Disciplinary Counsel, and it appearing that
respondent has failed to file either a response to this court’s order to show cause or
the affidavit required by D.C. Bar R. XI, §14 (g), and it further appearing that
respondent remains suspended pursuant to In re Tan, 119 A.3d 73 (D.C. 2015), it is

      ORDERED that Herbert J. Tan is hereby disbarred from the practice of law.
See In re Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller, 930 A.2d 194, 198 (D.C.
2007) (rebuttable presumption of identical reciprocal discipline applies to all cases
in which the respondent does not participate). It is

       FURTHER ORDERED that for purposes of reinstatement the period of for
reinstatement will not begin to run until such time as respondent files a D.C. Bar.
R. XI, § 14 (g) affidavit.

                                     PER CURIAM